Citation Nr: 0007730	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-32 827A	)	DATE
	)
	)




THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in the 
Board decision dated May 3, 1951, which denied service 
connection for scabies.

2.  Whether CUE exists in the Board decision dated September 
24, 1954, which denied service connection for scabies.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The moving party in this appeal is the veteran, who had 
active service from June 1946 to June 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on motion, with allegations of CUE in Board decisions dated 
May 3, 1951 and September 24, 1954.  Preliminarily, it is 
noted that a motion for revision of a decision based on CUE 
must meet certain requirements in order to qualify for review 
by the Board.  38 C.F.R. § 20.1404(a) (1999) requires that 
the motion must be in writing, and must be signed by the 
moving party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving party 
if other than the veteran; the applicable Department of 
Veterans Affairs (VA) file number; and the date of the Board 
decision(s) to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  The CUE motions in this appeal are in 
accordance with the above.

The Board notes that in certain of his correspondence 
alleging CUE, the moving party references a decision from the 
Regional Office (RO), dated December 2, 1949, and claims 
error therein.  The RO decision in question was subsumed by 
the Board's May 3, 1951, decision, and thus, there can be no 
question of CUE in that RO decision.  See Dittrich v. West, 
163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 
1377 (Fed. Cir. 1998).

The moving party has requested a hearing before the Board.  
The moving party has not indicated the specific purpose of 
such hearing other than in his re-iterations that he was not 
denied a hearing in connection with the Board decisions at 
issue herein.  That matter will be addressed below.  
Regulations provide that no new evidence will be considered 
in connection with disposition of a CUE motion.  The only 
purpose of a hearing would be, therefore, to received 
argument.  See 38 C.F.R. § 20.1403(b) (1999).  To obtain a 
hearing by motion the moving party must present some 
explanation as to why he cannot present argument in writing.  
38 C.F.R. § 20.1405(c) (1999).  In this case the moving party 
and his representative have set out in detail the basis for 
the CUE claims and have provided argument in support thereof.  
Thus, the Board denies the moving party's motion for a 
hearing and will proceed based on the evidence and argument 
of record.


FINDINGS OF FACT

1.  The Board's May 3, 1951 decision, to the extent that it 
denied service connection for scabies, was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 

2.  The Board's September 24, 1954 decision, which denied 
service connection for a skin condition diagnosed as scabies, 
was supported by evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The Board's May 3, 1951 decision did not contain CUE as 
to its denial of service connection for scabies.  38 U.S.C.A. 
§ 7111 (West Supp. 1999); and 38 C.F.R. §§ 20.1400 - 20.1411 
(1999).

2.  The Board's September 24, 1954 decision did not contain 
CUE.  38 U.S.C.A. § 7111 (West Supp. 1999); and 38 C.F.R. §§ 
20.1400 - 20.1411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement under 38 C.F.R. § 20.1404(b).  Motions that fail 
to comply with the requirements shall be denied. 

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  CUE is a very specific and rare 
kind of error.  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could 
not differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as they 
were known at the time, were not before the 
Board, or the statutory and regulatory 
provisions extant at the time were 
incorrectly applied.  

(b) Record to be reviewed.  (1) General.  
Review for CUE in a prior Board decision must 
be based on the record and the law that 
existed when that decision was made.  (2) 
Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record 
that existed when that decision was made 
includes relevant documents possessed by VA 
not later than 90 days before such record was 
transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to be 
part of the record.

(c) Errors that constitute CUE.  To warrant 
revision of a Board decision on the grounds 
of CUE, there must have been an error in the 
Board's adjudication of the appeal which, had 
it not been made, would have manifestly 
changed the outcome when it was made.  If it 
is not absolutely clear that a different 
result would have ensued, the error 
complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not CUE.  
(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  CUE does not 
include the otherwise correct application of 
a statute or regulation where, subsequent to 
the Board decision challenged, there has been 
a change in the interpretation of the statute 
or regulation.

38 U.S.C.A. §§ 501(a), 7111.

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  As was discussed in the 
notice of proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 
27536 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

38 C.F.R. § 20.1403(d)(3) specifically notes that a 
disagreement as to how the facts were weighed or evaluated 
does not constitute CUE.  The Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE is error that is "undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

Factual Background

The moving party had service with the United States Army from 
June 1946 to June 1949, to include six months' service in 
Germany.  He applied for VA compensation benefits at 
discharge, claiming several disorders including a skin 
condition which he reported began in January 1949.  A report 
of medical examination at service discharge, dated in June 
1949 and received by the Regional Office (RO), in 
August 1949, shows no significant abnormalities of the skin 
and no noted defects at discharge.  The remarks section 
includes note of a history of measles, mumps and chicken pox 
in childhood without sequelae, and notes that the moving 
party "[d]enies all else."

In September 1949, the RO received a statement in which the 
moving party claimed to have contracted an itchy rash while 
serving in the European theater.  He reported having been 
treated at the Brookley Air Force Base Dispensary, and 
indicated that treatment was not successful.  He stated that 
the rash was still present at the time of his discharge, and 
argued that he always knew it was scabies.  He further 
indicated that his family had become infected after his 
return from service.

In September 1949, the RO received more of the moving party's 
service medical records.  His skin was noted to be normal at 
service entrance.  Service records reflect observation for a 
neurological disease and treatment for an upper respiratory 
infection, nasopharyngitis and a furuncle on the left knee.  
Records associated with evaluation and treatment of the above 
are negative for scabies or a skin rash.

In a rating action dated in November 1949, the RO denied 
service connection for a skin disorder as not shown by the 
evidence of record.  The moving party advised in December 
1949 and appealed.

In a statement received in January 1950, the moving party 
reported that he had contracted a skin disease while 
stationed in Germany and had received treatment at the 
Rhein/Main Air Force Base on or about March 15, 1949, and on 
two other occasions.  He also indicated treatment in the 
United States in May and June 1949.  He stated that he was 
discharged with the skin problem and without further 
treatment, and that his whole family became infected 
thereafter.

The moving party submitted Veterans Administration For, P-9, 
Claimant's Appeal to the Administrator of Veterans Affairs, 
in February 1950.  The form advises that a hearing on appeal 
would be accorded the appellant or his representative if 
desired and that a hearing could be either before the agency 
of original jurisdiction or before the Board.  The form, 
which is signed by the moving party, contains no request, 
express or implied, for a hearing.  

In February 1950, the RO received a statement from M. Noon, 
M.D., who reported having treated the moving party and his 
family for scabies during September 1949.  Also received were 
lay statements from the moving party's brother and father, 
stating that they had been infected with scabies after the 
moving party's return from service.  The moving party's 
mother reported that the moving party returned home from 
overseas in May 1949, complaining about a skin rash while on 
furlough, and that upon his permanent separation from service 
he returned to live with the family and they contracted the 
disease from him.  A roommate of the moving party's brother 
reported knowledge that the moving party's brother contracted 
a skin disease from the moving party.  

A statement from the University Health Service, dated in 
December 1949 and received by the RO in February 1950, 
reflects treatment of the moving party for scabies on 
September 19, 1949 and December 15, 1949.

In August 1950, the RO received a statement from the moving 
party's military roommate, who reported that the moving party 
had contracted scabies while in Germany and was receiving 
treatment that was ineffective.

In November 1950, the moving party underwent VA examination.  
He gave a history of in-service skin problems and informed 
the VA examiner that service personnel had told him he had 
scabies.  The moving party reported that the condition 
persisted despite treatment.  The examiner noted post-service 
treatment, including with x-ray therapy, and stated that 
"[f]rom what he describes he developed a dermatitis 
secondary to drug therapy."  The diagnoses were chronic 
dermatitis secondary to therapy for scabies; and chronic, 
recurrent attacks of scabies.  

In a December 1950 rating decision, after considering 
additional evidence, the RO again denied service connection 
for scabies, and dermatitis secondary to treatment for 
scabies and notified the moving party.  Thereafter, the 
moving party submitted labels from prescribed medications for 
himself and his family.  The labels do not reflect the 
disorder for which the medication was prescribed.  

In a statement dated in January 1951, S. Morris, M.D., 
reported that the records of the moving party indicated that 
he was examined upon university enrollment in September 1949 
and found to have an advanced case of scabies.  Dr. Morris 
noted subsequent dates of treatment.  Dr. Morris also noted 
that the veteran's brother had been examined in August 1949 
and was also suffering from scabies, which he said he had 
contracted from his brother, the moving party.  Dr. Morris 
indicated that he had treated the moving party continuously 
since September 1949 and stated he was "convinced that the 
disease, Scabies, contracted by the veteran in the Service 
has never been cured."  

A letter from the RO dated January 4, 1951, sets out:

Your records indicate that you were 
treated in service for scabies and that 
you now have this disability and the skin 
condition resulting from treatment.  
However, it has been determined that the 
scabies you had while in service was an 
acute condition and due to its very 
nature was promptly cured.  The recurrent 
attacks subsequent to military service 
are further considered not to be due to 
your military service.

In April 1951, the RO received additional service medical 
records pertinent to the moving party.  An entry dated in 
September 1947 notes areas of tinea cruris on the left ankle 
and in the pubic area; medication was prescribed.  An entry 
dated in May 1949 notes small, scattered punctate spots over 
the thighs and abdomen.  The moving party complained of 
itching and reported he was using ointment.  Serology was 
requested.  Later in May the rash was not much better.  That 
entry notes that the moving party had had his laundry done in 
Germany, and that it appeared to be contact dermatitis.  
A June 1949 entry notes a papulovesicular rash scattered over 
the moving party's forearm, hands, axilla, groin and penis, 
with pruritus, especially at night.  The impression was 
questionable scabies.

On May 3, 1951, the Board issued a decision pertinent to the 
moving party's scabies claim.  The Board decision states:

Service medical reports do not show the 
incurrence of scabies in service nor was 
such condition demonstrated at 
examination for discharge either by 
symptom or objective finding.  The 
medical evidence now of record first 
shows the existence of scabies in 
September 1949, more than three months 
after separation from service.

In correspondence received by the Board in May 1952, the 
moving party requested an opportunity to appear in person to 
present his case before the Board.  He also stated that he 
had new evidence. The Board advised the moving party that his 
letter was being referred for appropriate consideration to 
the RO as a new claim, and that "[a]ny determination made by 
that office on the basis of new and material evidence is, of 
course, subject to subsequent appellate review, if desired, 
in the event of continued denial of your claim."

In August 1952, the moving party presented for VA 
examination.  The examiner noted a history of treatment for 
scabies in service and continuing to the present.  The 
examiner noted healing pustules on the upper back and healing 
lesions on the face, with some hyper-pigmented areas on the 
face and scattered scars over the rest of the body.  The 
examiner stated that there was no evidence of scabies present 
at the time of examination and that if the condition did 
exist "it is now cured and any return would be a new 
infection and not due to something that he might have had 
presently (sic).  The diagnoses given were acne vulgaris and 
hyperpigmented areas of the face, cause unknown, with a few 
atrophic scars over the face and body, cause unknown.  In 
November 1952 and December 1953, the RO advised the moving 
party that no change was warranted in the prior denial of 
service connection for scabies.  The moving party appealed.

In April 1954, the RO received Veterans Administration Form 
P-9, dated April 20, 1953 and signed by the moving party's 
then representative, stating, "No hearing desired by veteran 
or representative."  

On September 24, 1954, the Board issued a decision denying 
service connection for scabies.  The Board decision states:

The service records reveal that clinical 
findings of small punctate spots over the 
thighs and abdomen were noted on May 19, 
1949.  However, when examined for 
discharge the skin was reported as 
normal.  Although Dr. S.J. Morris 
reported he examined the moving party on 
September 16, 1949, approximately three 
months after discharge, and found an 
advanced case of scabies, this was a 
reinfection of the skin, which has not 
been shown to have been a continuation of 
the condition reported in the service but 
not found when examined for discharge.

In a statement received in September 1994, the moving party 
argued that his prior claims for service connection for 
scabies had been erroneously denied as service records showed 
treatment or diagnosis of scabies while on active duty; there 
was a diagnosis within one year of discharge; and there was a 
diagnosis of a secondary condition (hypersensitivity) due to 
treatment of scabies with sulfur.  He submitted copies of 
articles and information relevant to service connection 
criteria.

In a statement dated in April 1995, the moving party argued 
that the Board's May 3, 1951 denial erroneously indicated 
that he had never been treated for scabies during service and 
that at discharge neither pertinent complaint was made nor 
abnormality noted.  The moving party also pointed out that in 
the 1954 Board decision only one in-service treatment date 
was noted.  The moving party set out argument pertinent to 
CUE based on a diagnosis within one year after service and 
cited regulations regarding presumptive service connection.  
Also, the moving party specified that he developed a 
secondary infection from scabies treatment used in the 
military.  The moving party again asked to appear before the 
Board.  He was afforded an RO hearing in November 1996 
hearing, at which time he testified regarding his skin 
disorder and his disagreement with the prior denial by the 
Board.  Her also indicated that if there was treatment in 
service the "condition was considered a fact" and that the 
"condition of illness is considered presumptive..."
Transcript at 11.  

In a statement dated in September 1997, the moving party 
again noted that his request for a hearing before the Board 
had been denied in connection with the prior Board decisions 
and argued that he was given false information by service 
personnel as to the process of obtaining treatment and 
benefits upon discharge.

In a letter dated in September 1998, the moving party alleged 
CUE in the May 1952 and September 1954 Board decisions.  He 
submitted various documents, specifically noting the 
following as described by him, in support of his claim of 
CUE: (1) A copy of an RO letter dated January 4, 1951, 
indicating that the moving party had been treated in service 
for scabies, whereas the Board decisions said that he had 
never been treated for scabies in service; (2) an (undated) 
letter from a comrade "who lists the dates of [the moving 
party's] treatment, while the Board said that he had never 
been treated during service for scabies; and (3) a copy of 
the transcript of his November 1996 hearing testimony at 
which he expressed his disagreement with the denial of 
service connection by the Board.    

Analysis

In essence the moving party argues that the Board committed 
CUE is its two prior decisions by denying service connection 
for scabies in the face of evidence showing in-service 
treatment, a diagnosis within one-year of service, and lay 
statements in support of his assertions.  The moving party 
also argues that he was denied the opportunity to have a 
Board hearing in connection with the Board decisions in 
question.  

The law pertinent to service connection, extant at the time 
of the May 3, 1951, and September 24, 1954, decisions, 
provided for the payment of disability compensation "where 
it is established that disabilities are shown to have been 
directly incurred in, or aggravated by, active military or 
naval service..." and that disability compensation was also 
authorized presumptively under specified conditions.  
38 C.F.R. § 3.77.  Chronic diseases warranting presumptive 
service connection under 38 C.F.R. § 3.80 were listed under 
38 C.F.R. § 3.86, and did not include scabies.  Regulations 
provided that due consideration should be given to "the 
places, types, and circumstances of service as shown by the 
service record, the official history of each organization in 
which the veteran served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. §§ 3.31, 3.77.  
Regulations also provided that service connection was 
warranted where "all the evidence, including lay evidence 
and all evidence pertinent to the circumstances of service, 
establishes under the usual rules, including resolution or 
reasonable doubt, in the claimant's favor, that the disease 
was incurred in service."  38 C.F.R. § 3.78.

In regard to the moving party's argument that he was denied a 
hearing in conjunction with his prior appeals, such would be 
a denial of due process.  However, other than his allegation, 
there is nothing to show that he was denied a hearing in 
conjunction with either appeal.  His VA Form P-9 for the 
initial appeal contains notice of the right to a hearing, but 
he made no indication on that form or elsewhere that he 
desired a hearing.  Nor is there any reference to a hearing, 
by way of denial of a request or otherwise, in correspondence 
by the VA at or about that time.  It was not until after the 
Board had issued it's first decision that the moving party 
expressed a desire to have a hearing before the Board and to 
submit new evidence.  At that time there was no appeal 
pending; thus, the moving party was properly advised that the 
RO would have to initially consider the new evidence, which 
it did.  In regard to the moving party's second appeal, his 
then representative made a specific statement on the VA Form 
P-9 that neither he nor the moving party desired a hearing.  
Accordingly, the Board finds no merit to the moving party's 
allegation of having been denied a hearing.  

The moving party's argument relative to presumptive service 
connection appears to be based on a misapprehension of the 
extant law.  Although regulations did provide for presumptive 
service connection in some instances, scabies was not listed 
among the presumptive diseases.  Thus, a diagnosis within the 
initial post-service year was not a basis for service 
connection and failing to award service connection on a 
presumptive basis was not CUE in the May 1951 or September 
1954 decision. 

With respect to the exception taken by the moving party 
regarding a secondary skin disorder claimed to have resulted 
from scabies treatment, the Board decisions in question 
pertain only to the denial of service connection for skin 
disease specified as scabies and did not deny other skin 
disorder.  A claim of CUE may only be made against a final 
denial.

The Board also must emphasize that the moving party's 
arguments and focus on evidence such as journal entries 
submitted subsequent to the May 1951 and September 1954 
decisions is to no avail.  Regulations are clear in setting 
out that only evidence in the claims file at the time of the 
decision in which a moving party claims CUE may be 
considered.  38 C.F.R. § 20.1403(b) (1).

May 3, 1951 Board decision

Although the record extant at the time of the Board's 1951 
decision did include notation of in-service treatment for 
skin complaints, the Board in its decision properly noted 
that service records did not show scabies to have been 
incurred in service.  The service medical records note only 
questionable scabies and the moving party's discharge 
examination was negative for scabies or other noted skin 
abnormalities.  The Board considered the post-service 
treatment, as well as the lay statements of record, and noted 
that the first confirmed, competent diagnosis of scabies was 
in September 1949, more than three months after separation.  
The Board's denial was based on consideration of both the lay 
and medical evidence; the Board's conclusion was that such 
evidence did not show in-service incurrence of scabies.

The moving party has failed to show that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied or that the correct facts, as they were known at that 
time, were not before the Board.  Rather, he appears to 
question the Board's weighing of the evidence, arguing that 
the evidence was in favor of service connection.  A 
disagreement as to how the facts were weighed or evaluated is 
not CUE.  38 C.F.R. § 20.1304(d) (3).  In short, the moving 
party has not set forth specific allegations of error, of 
either fact or law, in the May 3, 1951 decision by the Board 
that would lead one to conclude that any such error was 
undebatable or of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Russell, 3 Vet. App. at 313-14.  Accordingly, in the 
absence of any additional allegations, the motion is denied.

September 24, 1954 Board decision

In its September 24, 1954 decision, the Board acknowledged 
the in-service treatment and findings pertinent to the skin, 
but again noted the negative service discharge examination 
report.  The Board further considered Dr. Morris' private 
opinion, but also noted the report of a VA examination that 
found no scabies and contained an opinion that any scabies 
was cured and if it were to return it would be a new 
infection.   

The moving party has presented argument pertinent to the 
Board's failure, in 1954, to recognize all instances of his 
treatment in service.  However, a review of the 1954 Board 
decision reflects consideration of the evidence of record at 
that time, to include lay statements speaking to in-service 
treatment.  The Board's denial was based on a weighing of 
such statements, in connection with service and post-service 
evidence.  As stated above, disagreement with how the facts 
were weighed is not CUE.  38 C.F.R. § 20.1304(d) (3).  The 
extant law provided for a grant of service connection where a 
disorder was shown to have been incurred in service, to 
include based on consideration of all the in-service and 
post-service evidence.  The Board applied such to the facts 
and determined that the post-service evidence showed a 
distinct outbreak of scabies unrelated to service.

The moving party has failed to show that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied or that the correct facts, as they were known at that 
time, were not before the Board in the September 24, 1954,.  
Nor has he shown CUE in that decision by the Board that would 
lead one to conclude that any such error was undebatable or 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made."  
Russell, 3 Vet. App. at 313-14.  Accordingly, in the absence 
of any additional allegations, the motion is denied.

In conclusion, it must be noted that although different 
adjudicators might weigh the same evidence differently and 
might therefore reach different conclusions, that does not 
constitute CUE.  

ORDER

No CUE exists in the May 3, 1951 Board decision as to the 
denial of service connection for scabies and the moving 
party's motion is denied.

No CUE exists in the Board decision dated September 24, 1954, 
and the moving party's motion is denied.


		
	JANE E. SHARP
Member, Board of Veterans' Appeals

 


